Case: 20-20176     Document: 00516271935         Page: 1     Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 7, 2022
                                  No. 20-20176                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   Gary Lee Mount,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3310


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Gary Lee Mount, Texas prisoner # 1969963, appeals the denial of
   several pro se motions in a proceeding that has been construed by the district
   court under 28 U.S.C. § 2254. Because a final judgment has not been issued



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20176      Document: 00516271935          Page: 2   Date Filed: 04/07/2022




                                    No. 20-20176


   in the case, we must consider this court’s jurisdiction. See Martin v.
   Halliburton, 618 F.3d 476, 481 (5th Cir. 2010); Mosley v. Cozby, 813 F.2d 659,
   660 (5th Cir. 1987). The orders appealed are not specified in 28 U.S.C.
   § 1292(a) and have not been certified for appeal; therefore, we address
   whether they fall within that “small class of orders” deemed final under the
   collateral order doctrine. See Dardar v. Lafourche Realty Co., 849 F.2d 955,
   957-58 (5th Cir. 1988).
          Applying the doctrine, we have declined to immediately review an
   order denying appointment of counsel in a § 2254 proceeding. Thomas v.
   Scott, 47 F.3d 713, 715 (5th Cir. 1995). Immediate review of pretrial discovery
   orders is generally denied as well. Mohawk Indus., Inc. v. Carpenter, 558 U.S.
   100, 108 (2009). We further conclude that the doctrine does not apply to an
   order denying an evidentiary hearing in a § 2254 proceeding because it is not
   effectively unreviewable on appeal from the final judgment. See id. at 107-09;
   United States v. Davis, 971 F.3d 524, 534-35 (5th Cir. 2020), cert. denied, 142
   S. Ct. 122 (2021). Nor does it apply to the order denying Mount’s attempts
   to compel an answer from the respondent and a decision on his § 2254
   application because that order, on its face, is not conclusive. See Swint v.
   Chambers Cty. Comm’n, 514 U.S. 35, 42 (1995); Mohawk Indus., 558 U.S. at
   106. Finally, without a viable appeal to pursue, Mount’s challenge to the
   order denying leave to proceed in forma pauperis on appeal is moot.
          Accordingly, the interlocutory appeal is DISMISSED. The motions
   for leave to proceed in forma pauperis and appointment of counsel are
   DENIED.




                                         2